Citation Nr: 0824506	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-25 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a left inguinal hernia.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.

3.  Entitlement to an initial compensable rating for a nasal 
fracture and deviated nasal septum status post septoplasty 
prior to December 15, 2006.

4.  Entitlement to an initial rating in excess of 10 percent 
for a nasal fracture and deviated nasal septum status post 
septoplasty from December 15, 2006.

5.  Entitlement to an initial compensable rating for 
temporomandibular joint syndrome prior to December 22, 2006.

6.  Entitlement to an initial rating in excess of 20 percent 
for temporomandibular joint syndrome from December 22, 2006.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for an upper 
respiratory infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in June 2006, and a substantive appeal 
was received in August 2006.   

The Board notes that in addition to the issues enumerated 
above, the veteran's May 2006 notice of disagreement also 
disagreed with the denial of service connection for external 
hemorrhoids and a lumbosacral strain.  The RO subsequently 
granted service connection for these disabilities by way of a 
February 2007 rating decision.  The granting of service 
connection constitutes a complete grant of the claim, as the 
veteran has not indicated a disagreement with the assigned 
ratings.  As such, those issues are not within the Board's 
jurisdiction.  

The Board also notes that the February 2007 rating decision 
granted an increase in the veteran's ratings for a nasal 
fracture and deviated nasal septum status post septoplasty, 
and temporomandibular joint syndrome.  However, the increases 
did not date all the way back to the date of the claim.  
Consequently, the Board has two distinct time periods to 
consider for each of these two issues.  


FINDINGS OF FACT

1.  The veteran's service connected postoperative residuals 
of a left inguinal hernia are not manifested by scars that 
are deep or cause limited motion and involve an area or areas 
exceeding 12 square inches (77 square centimeters).  
Residuals also do not include an inguinal hernia that is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  

2.  The veteran's service-connected erectile dysfunction is 
not manifested by deformity of the penis with loss of 
erectile power.  

3.  The veteran's service-connected nasal fracture and 
deviated nasal septum status post septoplasty was not 
manifested by a 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side prior to 
December 15, 2006. 

4.  The veteran's service-connected nasal fracture and 
deviated nasal septum status post septoplasty is not 
manifested by loss of part of the nose or scars.  

5.  The veteran's service-connected temporomandibular joint 
syndrome was not manifested by a range of lateral excursion 
about the temporomandibular articulation that was within 0 to 
4 millimeters (mm) or worse, or a range of inter-incisal 
motion about the temporomandibular articulation that was from 
31 to 40 mm. or worse prior to December 22, 2006.  

6.  The veteran's service-connected temporomandibular joint 
syndrome is not manifested by an inter-incisal range of 11 to 
20 mm. or worse effective December 22, 2006.   

7.  There is no medical diagnosis of current chronic 
sinusitis. 

8.  There is no medical diagnosis of current chronic 
bronchitis. 

9.  There is no medical diagnosis of current chronic upper 
respiratory infection. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7338, 7804 (2007).

2.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.115b, Diagnostic Code 7522 (2007).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected nasal fracture 
and deviated nasal septum status post septoplasty prior to 
December 15, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
6502 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
nasal fracture and deviated nasal septum status post 
septoplasty effective December 15, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 6502, 6504 (2007).

5.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected 
temporomandibular joint syndrome prior to December 22, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9905 (2007).

6.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
temporomandibular joint syndrome effective December 22, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9905 (2007).

7.  Chronic sinusitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

8.  Chronic bronchitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

9.  A chronic upper respiratory infection was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

With respect to the service connection claims, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
veteran in February 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in February 2006 and December 2006, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim / claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased Ratings

The present appeal involves the veteran's claims that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of disability evaluations following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Left inguinal hernia

The veteran's postoperative residuals of a left inguinal 
hernia have been rated under Diagnostic Code 7804 (concerning 
scars).  Under this regulatory provision, a 10 percent rating 
is warranted for superficial scars (not associated with 
underlying soft tissue damage) that are painful on 
examination.  The 10 percent rating is the maximum rating 
under this Diagnostic Code.  

The Board notes that all scars (other than on the head, face, 
or neck) which are deep or cause limited motion are governed 
by 38 C.F.R. § 4.118, Diagnostic Code 7801, which states that 
such a scar warrants a 10 percent disability evaluation when 
it involves an area or areas exceeding 6 square inches (39 
square centimeters).  A 20 percent disability evaluation is 
warranted for when it involves an area or areas exceeding 12 
square inches (77 square centimeters).  A 30 percent 
disability evaluation is warranted when it involves an area 
or areas exceeding 72 square inches (465 square centimeters).  
A 40 percent evaluation is warranted when it involves an area 
or areas exceeding 144 square inches (929 square 
centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).

A 10 percent rating is warranted when the veteran has a scar 
(not on the head, face, or neck) that is superficial and does 
not cause limitation of motion if the scar has an area 
exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2007).

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2007).

Pursuant to Diagnostic Code 7805, scars that cause limitation 
of function would be rated based on the limitation of 
function to the affected part.

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2007).

Additionally, pursuant to Diagnostic Code 7338, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent, or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  Note: Add 10 percent 
for bilateral involvement, providing the 
second hernia is compensable.  This means that the more 
severely disabling hernia is to be evaluated, and 10 percent 
only, added for the second hernia, if the latter is of 
compensable degree.

The veteran underwent a VA examination in February 2006.  The 
examiner stated that he reviewed the claims file in 
conjunction with the examination.  The veteran complained of 
continued pain at the site of the surgery that radiates to 
his left testicle.  The pain occurs at least three to four 
times per week and lasts anywhere from two hours to all day.  
The pain is occasionally sharp.  He stated that he recently 
saw a urologist, who prescribed Celebrex.  The veteran 
reported that the Celebrex is not helping.  He reported no 
recurrence of the hernia and no itching of the scar, just 
pain.  He denied lethargy, weakness, anorexia, weight gain or 
loss, increased frequency of urination, incontinence, 
recurrent urinary tract infections, renal colic or bladder 
stones, acute nephritis, and cancer.  The examiner noted that 
a January 2006 ultrasound did not show any recurrence of the 
veteran's inguinal hernia.  

Examination of the veteran's abdomen revealed two scars (each 
1 cm. long).  He also had a barely visible scar in the left 
inguinal region.  The examiner could not give measurements 
because it was such a little hyperpigmented area.  There was 
pain on the scar to deep palpation and it seemed to be 
adhered to the underlying tissue.  It was not atrophic, 
shiny, or scaly; and it was not unstable.  There was no 
elevation or depression of the surface contour of the scar on 
palpation.  The scar did not have any inflammation, edema, or 
keloid formation.  The veteran was diagnosed with a left 
inguinal hernia repair.  

A July 2006 treatment report from Dr. J.G. indicates that the 
veteran sought treatment for generalized abdominal pain that 
allegedly began after surgical correction of an inguinal 
hernia.  He characterized the pain as severe, sharp and 
stabbing; and occurring several times daily.  He stated that 
pain is relived by Celebrex.  The veteran reported that he 
was told that they "nick" a nerve during the 2001 
laparoscopic inguinal hernia repair.  Upon examination, there 
was no evidence of inguinal hernia.  

The veteran underwent another VA examination in December 
2006.  The examiner reviewed the claims file in conjunction 
with the examination.  The veteran reported a worsening of 
symptoms since his February 2006 examination.  He stated that 
his pain had progressed from being intermittent to being 
continuous.  He reported that it is a sharp, stabbing, pain 
of severe intensity.  He then stated that the frequency 
occurs several times per day and that the duration is 
variable.  He reported no aggravating factors, but reported 
that sometimes when his clothes touch the surgical site, it 
caused pain.  He had been prescribed Celebrex, which did not 
help much.  Now he reported that he is taking Lyrica (a 
medicine prescribed for neuropathy).  It has not helped much 
either.  He reported that the pain is in the left groin; but 
sometimes radiates down his left leg.  

Upon examination, there was no evidence of any inguinal or 
ventral hernia; and there were no residuals of any 
malignancy.  There was no diastasis of the recti muscles.  
Muscles of the fascia of the abdominal wall were within 
normal limits.  The veteran did have pain in the left 
inguinal area; and even with minor touching, he winced with 
pain.  He also complained of pain in the left leg, though it 
was not as severe.  There was evidence of left testicular 
tenderness as well as left cord tenderness.  He did not have 
any evidence of inguinal hernia.  The surgical scars were 
well healed; but they were tender to touch.  There was no 
evidence of swelling or deformity in the area.  He was 
diagnosed with left inguinal hernia, status post surgical 
repair, with symptoms of excruciating pain.  The examiner 
stated that the symptomatology was consistent with 
neuropathic pain.  

The Board notes that the RO granted a 10 percent rating for 
the veteran's painful scar pursuant to Diagnostic Code 7804.  
It also considered Diagnostic Code 7338 in rendering its 
decision not to grant a rating in excess of 10 percent.  

After reviewing the provisions of Codes 7338 and 7804, the 
Board believes that a reasonable reading of the language is 
that a rating under Code 7338 is assigned for any recurrences 
of the hernia, whereas a rating under Code 7804 is assigned 
for external scars or disfigurement.  The Board views these 
to be separate and distinct disabilities.  Therefore, 
assignment of separate ratings under these Codes would not 
violate the prohibition against pyramiding.  As such, the 
Board finds it more accurate to state that the veteran has 
been granted a 10 percent rating under Diagnostic Code 7804; 
and that he has not been compensated at all under Diagnostic 
Code 7338.  Consequently, the Board will consider whether a 
rating in excess of 10 percent is warranted for the veteran's 
scars; and also whether a separate compensable rating is 
warranted for other residuals.

The Board notes that a 10 percent rating is the maximum 
allowable rating under Diagnostic Code 7804.  Therefore, in 
order to warrant a rating in excess of 10 percent for his 
scars, they would have to be deep or cause limited motion and 
involve an area or areas exceeding 12 square inches (77 
square centimeters) (pursuant to Diagnostic Code 7801); or 
cause limitation of motion (pursuant to Diagnostic Code 
7805).  The Board notes that there is no evidence that the 
veteran's scars are deep, cause limitation of motion, or 
involve areas exceeding 12 square inches.  As such, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's left 
inguinal hernia scars.

In order to warrant a compensable rating pursuant to 
Diagnostic Code 7338, the veteran's disability must be 
manifested by an inguinal hernia that is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  The Board notes that the VA examinations in February 
2006 and December 2006, as well as a July 2006 treatment 
report from Dr. J.G., all confirm that there is no evidence 
of an inguinal hernia.  As such, the preponderance of the 
evidence is against a separate compensable rating for (non 
surgical scar) residuals of the veteran's left inguinal 
hernia.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for residuals of 
the veteran's left inguinal hernia must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Erectile dysfunction

The veteran's erectile dysfunction has been rated as 
noncompensable under Diagnostic Code 7522.  Under this Code, 
penis deformity, with loss of erectile power is evaluated as 
20 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 
7522.  

The veteran underwent a VA examination in February 2006.  The 
examiner stated that he reviewed the claims file.  The 
veteran reported that the erectile dysfunction is not 
secondary to his hernia.  He reported that he can still get 
an erection, and Levitra helps it to last longer; but it is 
not hard enough to achieve penetration.  On examination, the 
penis was normal and without deformity.  Testicles were 
normal; but with tenderness to palpation of the left 
testicle.  Epididymis and spermatic cord were within normal 
limits.  There was no evidence of testicular atrophy.  

The veteran testified at an October 2006 RO hearing that he 
cannot sustain an erection; and that neither Levitra nor 
Viagra helped.  He admitted that he did not have any penile 
deformity.  

The schedular rating criteria require evidence of deformity 
of the penis and loss of erectile power to warrant a 
compensable rating.  The Board finds that deformity of the 
penis as to warrant an initial compensable evaluation is 
neither alleged nor shown by the medical evidence of record.  
The VA examination found no evidence of penis deformity.  The 
RO, in its May 2006 rating decision, already granted the 
veteran special monthly compensation based on loss of use of 
a creative organ, on the basis of this erectile dysfunction. 

Therefore, based on the medical evidence of record, the Board 
must conclude that the preponderance of the evidence is 
against a finding that a compensable evaluation is warranted 
for the veteran's service-connected erectile dysfunction.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b).

Nasal fracture (prior to December 15, 2006)

The veteran's service-connected nasal fracture and deviated 
nasal septum status post septoplasty has been rated by the RO 
under the provisions of Diagnostic Code 6502.  Under this 
regulatory provision, a rating of 10 percent is warranted 
where the veteran has a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
The 10 percent rating is the maximum under this Diagnostic 
Code.

The veteran underwent a VA examination in February 2006.  The 
examiner stated that he reviewed the claims file.  The 
veteran reported that he did not have any significant 
problems except for some decreased breathing through the left 
side.  He reported that he takes antibiotics approximately 
two times per year for sinus.  Upon examination, the pinnae 
were symmetrical without deformity.  Canals were open; both 
drums were intact.  The mastoids showed no deformities.  
Nasal examination showed his septum to be adequately 
straight.  His airways were equal on both sides.  External 
pyramid showed distal cartilaginous portion of his nose to be 
displaced mildly to the left.  There were no polyps or 
purulence on the inside.  There was no facial bone 
tenderness.  Oropharynx showed no lesions.  He was diagnosed 
with "old nose fracture with no obstruction"; no sinus 
disease of significance; and allergic rhinitis.  

The veteran testified at an October 2006 RO hearing that his 
nose is still broken; his septum is still deviated; and that 
he is taking Flonase and Claritin.  He stated that the 
disability affects his speaking at times when his sinuses 
drain; and that it affects his employment because sometimes 
his students cannot understand him.  He testified that he 
feels like there is an obstruction in his nasal cavity; but 
he does not recall there ever being a finding of polyps.  He 
stated that the left side is worse than the right side.  

In order to warrant a compensable rating, the veteran's 
disability would have to manifested by a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The February 2006 examiner found 
that there was no obstruction.  Moreover, the veteran 
testified that he does not recall there ever being a finding 
of polyps.  

As the preponderance of the evidence during the period in 
question is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a compensable 
rating for nasal fracture and deviated nasal septum status 
post septoplasty prior to December 15, 2006 must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Nasal fracture (effective December 15, 2006)

The veteran underwent a VA examination on December 15, 2006.  
He complained of decreased breathing, especially on the left 
side.  Upon examination, the pinnae were of normal size.  
Mastoids showed no deformity or scars.  Canals were clean, 
showing a normal intact drum without fluid.  Air conduction 
was greater than bone conduction with the 256 forks 
bilaterally.  The Weber with the 512 fork did not lateralize.  
Nasal examination showed septum deviated bilaterally (worse 
on the right than the left, with 50 percent obstruction).  
The examiner saw no polyps or evidence of infection or 
purulence.  The external nasal pyramid was displaced to the 
left with the tip of his nose displaced to the left.  Mucosa 
in his nasal cavity was pale.  Oropharynx was clear; and the 
tonsils were surgically absent.  The palate was mobil and the 
tongue was symmetrical.  The veteran was diagnosed with an 
old fractured nose with deviated septum, 50 percent nasal 
obstruction.  He was also diagnosed with allergic rhinitis.   

The Board notes that pursuant to Diagnostic Code 6502, a 10 
percent rating is the maximum allowable rating.  The RO has 
granted the maximum rating of 10 percent effective December 
15, 2006 (the date of the examination).  In order to warrant 
a rating in excess of 10 percent, the veteran's disability 
would have to be rated under Diagnostic Code 6504.  This 
diagnostic code is only applicable for loss of part of the 
nose or scars.  There is no evidence that the veteran has 
lost part of his nose; and the December 2006 examiner 
specifically stated that there were no scars.  As such, 
Diagnostic Code 6504 is inapplicable.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent effective December 
15, 2006 for a nasal fracture and deviated nasal septum 
status post septoplasty must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).



Temporomandibular joint syndrome (prior to December 22, 2006)

The veteran's service-connected temporomandibular joint 
syndrome has been rated by the RO under the provisions of 
Diagnostic Code 9905.  Under this Code, a 10 percent rating 
is warranted when the range of lateral excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
(mm) or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 mm.  A 20 
percent rating is warranted for an inter-incisal range of 21 
to 30 mm.   A 30 percent rating is warranted for an inter-
incisal range of 11 to 20 mm.  A 40 percent rating is 
warranted for an inter-incisal range of zero to 10 mm.  
Ratings for 
limited inter-incisal movement may not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A February 2006 VA examination report reflects that the 
veteran had a maximal opening of 42 mm. with deviation to the 
left.  There was click and crepitus on the left and right.  
During the examination, the veteran stated that the left side 
was painful with some manipulations.  He also stated that he 
had acute flare-ups approximately two to three times per 
week.  He complained that chewing and speaking aggravate the 
joint.  Objectively, there was no loss of substance; no 
scarring; no deformity; and no paresthesia.  There were no 
speech abnormalities noted during the examination.  The joint 
was not tender.  Clinically, no intraoral pathology was 
noted.  Teeth were in good repair with no caries evidence.  
He had good bone levels and some slight calculus on 
mandibular anteriors.  There was no evidence of infection, 
inflammation or suppuration. 

The examiner submitted a March 2006 addendum in which he 
stated that he reviewed the veteran's claims file; and 
diagnosed the veteran with temporomandibular joint pain with 
dysfunction syndrome.  

In order to warrant a compensable rating, temporomandibular 
articulation must be within 0 to 4 millimeters (mm); or when 
the range of inter-incisal motion about the temporomandibular 
articulation is from 31 to 40 mm.  In this case, the February 
2006 examination showed articulation to 42 mm.  

Finally, in regards to DeLuca criteria, the there is no 
medical evidence to show that there is any additional loss of 
motion due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports the granting of 
a compensable rating. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating prior to December 22, 2006 for 
temporomandibular joint syndrome must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).
  
Temporomandibular joint syndrome (effective December 22, 
2006)

The veteran underwent a VA examination on December 22, 2006.  
His maximal opening was 37 mm. with approximately 7 mm. 
deviation to the left on maximal opening.  However, he 
complained of discomfort at 22 mm.  He could move from 
centric to left lateral a total of 6 mm.; and he could move 
from centric to right lateral a total of 6 mm.  The right 
side condyle clicked on return from left lateral movement.  
Palpation of muscles of mastication showed right masseter was 
1+ tender; left masseter was 2+ tender; Internal Pterygoid 
left side was 3+ tender; External Pterygoid was 4+ tender; 
Internal Pterygoid right side was 1+ tender to palpation; 
External Pterygoid right side was 4+ tender; Palpation within 
the right external auditory canal was negative for 
discomfort.  Palpation within the left external auditory 
canal was 4+ tender to palpation.  There was no loss of 
substance; no scarring; no deformity; no paresthesia; and no 
abnormalities of speech.  

The veteran stated that he experiences interference with his 
work as a teacher and reduced subluxated temporomandibular 
joint on occasion.  He stated that while it used to be an 
infrequent occurrence, it now occurs almost daily.  

The RO, in its February 2007 rating decision, granted the 
veteran a 20 percent rating for temporomandibular joint 
syndrome effective December 22, 2006 (the date of the 
examination).  In order to warrant a rating in excess of 20 
percent, the evidence would have to show an inter-incisal 
range of 11 to 20 mm.  The examination revealed that his 
maximal opening was 37 mm.  He did not complain of pain until 
22 mm.  As such, the preponderance of the evidence weighs 
against the claim for a rating in excess of 20 percent.

In regards to DeLuca criteria, the there is no medical 
evidence to show that there is any additional loss of motion 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess 
of 20 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for 
temporomandibular joint syndrome must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

The veteran is claiming entitlement to service connection for 
sinusitis, bronchitis, and an upper respiratory infection.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sinusitis

The veteran's service medical records reflect that he was 
treated for sinusitis in January 1993 and November 2003.  

The veteran underwent a VA examination in February 2006.  
There were no findings attributed to sinusitis.  Moreover, 
there are no post service treatment records reflecting a 
diagnosis or treatment for sinusitis.  

The veteran testified at his October 2006 hearing that he 
does not see a specialist for sinus problems; and he admitted 
that as far as he knows, he has not actually been diagnosed 
with sinusitis.  He stated that he believes that most of his 
sinus problems are related to his in-service nasal fracture.  
The Decision Review Officer noted that the claim could simply 
be lumped together with his nasal fracture and deviated nasal 
septum status post septoplasty claim.  However, there is no 
evidence in the record that the veteran ever withdrew the 
claim for service connection for sinusitis.  He did not 
recall being told that he has a total or partial obstruction 
in either nostril; or polyps in either nasal cavity.  

The veteran underwent another VA examination in December 
2006.  He complained of decreased breathing and a history of 
inhalant allergies (for which he takes Alavert and Flonase).  
After an examination, the examiner diagnosed the veteran with 
an old fractured nose with deviated nasal septum, and 
allergic rhinitis.  No diagnosis of sinusitis was rendered.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Although the veteran was treated for sinusitis on two 
occasions in service, there is no indication that he 
currently suffers from sinusitis.  He does not have a current 
diagnosis; and he is not seeking treatment for it.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for sinusitis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
   
Bronchitis

The veteran's service medical records reflect one instance of 
treatment for bronchitis (the treatment report is undated).  
There was no indication that it was a chronic disability.  

The veteran underwent a VA examination in February 2006.  He 
stated that he had a bout with bronchitis in service; but now 
has no chronic symptoms.  Occasionally, he gets a cough with 
some phlegm production.  Examination of the chest revealed 
the lungs to be clear to auscultation bilaterally.  X-rays 
and pulmonary function tests were normal.  He was diagnosed 
with "acute bronchitis, resolved.  Occasionally has some 
symptomatology."  The Board notes that there are no post 
service records reflecting any treatment for bronchitis.  

At his October 2006 RO hearing, the veteran testified that he 
has not been treated for bronchitis since his discharge from 
service.  Furthermore, he stated that he does not recall 
having any problems with bronchitis or any problems with his 
lungs since service. 

As noted above, the veteran underwent a VA examination in 
December 2006, and was diagnosed with an old fractured nose 
with deviated nasal septum, and allergic rhinitis.  He was 
not diagnosed with bronchitis.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  As with the issue of sinusitis, although the veteran 
was treated for bronchitis in service, there is no indication 
that the disability is chronic or that he currently suffers 
from it.  He admits to not having a current diagnosis and not 
seeking any treatment for it since service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bronchitis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Upper respiratory infection

The veteran's service medical records reflect that the 
veteran was treated for an upper respiratory infection in 
March 1999, April 2001, November 2004, March 2005, and August 
2005.  

The veteran underwent a VA examination in February 2006.  He 
complained of occasional shortness of breath with moderate 
exertion.  He has not been diagnosed with sleep apnea or 
asthma.  He does not use an inhaler.  He does not have 
hematemesis; does not use oxygen; and has had no visits to 
the emergency room.  He has no hypersomnolence or increased 
daytime sleepiness and stated that he has never been 
diagnosed with any respiratory problems except for some 
bronchitis.  

As noted above, examination of the chest revealed the lungs 
to be clear to auscultation bilaterally.  X-rays and 
pulmonary function tests were normal.  The veteran was 
diagnosed with an upper respiratory tract infection, has 
already been taken care of by ENT.  The examiner noted that 
the veteran is occasionally symptomatic.   

The veteran underwent another VA examination in December 
2006.  He was diagnosed with an old fractured nose with 
deviated nasal septum, and allergic rhinitis.  He was not 
diagnosed with an upper respiratory infection.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).      As with the issues of sinusitis and bronchitis, 
although the veteran was treated for an upper respiratory 
infection in service, there are no current findings of a 
chronic respiratory infection.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an upper respiratory 
infection must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

An initial rating in excess of 10 percent for postoperative 
residuals of a left inguinal hernia is denied.

An initial compensable rating for erectile dysfunction is 
denied.

An initial compensable rating for a nasal fracture and 
deviated nasal septum status post septoplasty prior to 
December 15, 2006, is denied.

An initial rating in excess of 10 percent for a nasal 
fracture and deviated nasal septum status post septoplasty 
from December 15, 2006, is denied.

An initial compensable rating for temporomandibular joint 
syndrome prior to December 22, 2006, is denied.

An initial rating in excess of 20 percent for 
temporomandibular joint syndrome from December 22, 2006, is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for an upper respiratory 
infection is denied.




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


